DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner makes of record that Provisional Serial Number 62/854,015, filed on May 29, 2019, does not provide support for the limitation:
	“characterizing said drill cuttings as having:
(i) greater than 50% fluid composition or less than 50% fluid composition,
(ii) solids texture being greater than 1 mm or less than 1 mm, and
(iii) solids size being greater than 0.5 inch in diameter or less than 0.5 inch in
diameter;
determining a composition of a cleaning solution based on said characterization of fluid
composition, solids texture and solids size, said cleaning solution being one of:
(iv) a first formula having 1% surfactant and 2.5% viscosity agent when said drill
cuttings have over 50% drill fluid composition and said drill solids have a texture
greater than 1 mm and a size less than 0.5 inch;
(v) a second formula having 5% surfactant and 2.5% viscosity agent when said drill
cuttings have over 50% drill fluid composition and said drill solids have a texture
less than 1 mm and a size less than 0.5 inch;
(vi) a third formula having 1% surfactant and 3.5% viscosity agent when said drill
cuttings have over 50% drill fluid composition and said drill solids have a texture
greater than 1 mm and a size greater than 0.5 inch;
(vii) a fourth formula having 5% surfactant and 3.5% viscosity agent when said drill
cuttings have over 50% drill fluid composition and said drill solids have a texture
less than 1 mm and a size greater than 0.5 inch;
(viii) a fifth formula having 5% surfactant and 2.5% viscosity agent when said drill
cuttings have less than 50% drill fluid composition and said drill solids have a
texture greater than 1 mm and a size less than 0.5 inch;
(ix) a sixth formula having 9% surfactant and 2.5% viscosity agent when said drill
cuttings have less than 50% drill fluid composition and said drill solids have a
texture less than 1 mm and a size less than 0.5 inch;
(x) a seventh formula having 5% surfactant and 3.5% viscosity agent when said drill
cuttings have less than 50% drill fluid composition and said drill solids have a
texture greater than 1 mm and a size greater than 0.5 inch; and
(xi) an eighth formula having 9% surfactant and 3.5% viscosity agent when said drill
cuttings have less than 50% drill fluid composition and said drill solids have a
texture less than 1 mm and a size greater than 0.5 inch” that is recited in instant claim 1.  Accordingly, the examiner asserts that the effective filing date of instant claims 1-23 is May 29, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “(Silvex)”, “(Methylene Chloride)”, “(1,2-Dibromomethane)”, “(Cumene)”, “(3-Methylphenol)”, “(butanone,2-)”, “(MTBE)”, “(methylphenol, 2-)”, “(4-Methylphenol)”, and “(Leachable)”.  These limitations render the claim vague and indefinite, since it is unclear if the limitation that appears within the parenthesis is required.  Appropriate correction and/or clarification is required.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “(Cumene)”, “(butanone, 2-)”, “(MTBE)”, and “(methylphenol, 2-)”.  These limitations render the claim vague and indefinite, since it is unclear if the limitation that appears within the parenthesis is required.  Appropriate correction and/or clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 14 recites the broad recitation “20 seconds – 5 minutes”, followed by the narrow recitations of “1-5 minutes”, “1-4 minutes”, and “1-3 minutes”.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claims 15 and 16 recite the limitation "The system as recited in claim 1" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “system” does not occur in claim 1.  The examiner suggests that claims 15 and 16 should be amended to recite “The method as recited in claim 1”.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin, US 2010/0186767.
Martin, US 2010/0186767, discloses a method for removing oil from oil-contaminated materials (see abstract).  It is further taught by Martin that the oil-contaminated material includes drill cuttings (see paragraph 25), that the oil is removed with a solution containing a surfactant, such as sodium laureth sulfate (see paragraphs 21-32), that the surfactant is dissolved in the solution with a solvent, such as an alcohol or glycol ether (see paragraph 56), and that an ultrasonic process is used to reduce particle size (see paragraphs 59-65), per the requirements of the instant invention.  Specifically, note the Examples in Paragraphs 58 and 156. Furthermore, with respect to the product by process limitations that are recited in instant claims 21-23, the examiner asserts that the subject matter would have been obvious to the skilled artisan because the patentability of a product by process claim does not depend on its method of production and where the examiner has found a similar product, the burden rests with the applicant to prove that that product is patentably distinct. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi et al, 218 USPQ 289; In re Pilkington, 162 USPQ 145.  "The lack of physical description in a product-by-process claim makes the determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not the process that must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad processes put before it and then obtain prior art products and make physical comparisons therewith."  In re Brown, 173 USPQ 685,688 (CCPA 1972).  Therefore, instant claims 21-23 are anticipated by Martin, US 2010/0186767.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed cleaned drill solid, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 21-23 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quintero et al, US 2012/0181085.
Quintero et al, US 2012/0181085, discloses a method for cleaning drill cuttings with at least one surfactant and at least one stabilizing agent (see abstract).  It is further taught by Quintero et al that suitable stabilizing agents include glycols (see paragraph 15), and that suitable surfactants include alkyl ether sulfates (see paragraph 18), per the requirements of the instant invention.  Furthermore, with respect to the product by process limitations that are recited in instant claims 21-23, the examiner asserts that the subject matter would have been obvious to the skilled artisan because the patentability of a product by process claim does not depend on its method of production and where the examiner has found a similar product, the burden rests with the applicant to prove that that product is patentably distinct. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi et al, 218 USPQ 289; In re Pilkington, 162 USPQ 145.  "The lack of physical description in a product-by-process claim makes the determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not the process that must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad processes put before it and then obtain prior art products and make physical comparisons therewith."  In re Brown, 173 USPQ 685,688 (CCPA 1972).  Therefore, instant claims 21-23 are anticipated by Quintero et al, US 2012/0181085.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed cleaned drill solid, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.



Allowable Subject Matter
Claims 1, 4-13 and 17-20 are allowed.  Specifically, the examiner asserts that Martin, US 2010/0186767, and Quintero et al, US 2012/0181085, do no teach or suggest in general a method of cleaning drill cuttings with the specific steps required by applicant in instant claims 1, 4-13 and 17-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 6, 2022